Citation Nr: 1626988	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-28 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of injuries to upper back to include traumatic arthritis. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of injuries to lower back to include traumatic arthritis.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 residuals of injuries to the stomach.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of injuries to the left knee.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1956 to February 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA)  Regional Office (RO) in Chicago, Illinois.  Jurisdiction has subsequently been transferred to the RO in Phoenix, Arizona.

The Board also notes that the Veteran had requested a videoconference hearing before the Board in his September 2011 VA Form 9; however, he failed to appear for a scheduled hearing in April 2016 and has not submitted another request for a hearing since that time.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704  (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed various additional disabilities (including upper and lower back disorders, a left knee disorder, and a stomach disorder) while under the VA's care.  Specifically, the Veteran has alleged that as a result of the negligence of VA hospital staff to prevent and protect him, he was assaulted on June 8, 2007, by another inpatient at the VA Medical Center (VAMC) in North Chicago, Illinois.  See August 2011 Veteran's statement. 

A July 2007 VA police report indicates that on June 8, 2007, the Veteran stated that he was physically attacked by another patient after eating lunch.  The other patient grabbed the Veteran by the neck and put him an arm-lock hold.  Two VA kitchen employees and two VA ward employees attempted to separate the Veteran by grabbing his arms and neck.  The Veteran fell to the floor on his back and the inpatient began kicking the Veteran in the stomach and hip area as he was getting up.  A June 8, 2007, VA treatment record indicates that the Veteran was assaulted by a peer and fell back in his chair and was punched in the right inner thigh near his groin; the Veteran denied any injury during the visit. 

Although VA examinations and medical opinions were obtained in September 2008 and October 2008 in connection with his claims, the Board finds that the opinions are inadequate because they fail to address the central issues in this case with respect to additional disabilities, hospital care, and medical treatment and lack adequate supporting rationale.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012) (holding that "examination reports are adequate where they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  Additionally, the examination reports indicate that the electronic medical records from the North Chicago VAMC were reviewed; however, it appears that the complete VA treatment records prior to and following the assault have not been associated with the claims file.  Moreover, in addition to asserting that the VA hospital staff failed to prevent the assault and protect him, the Veteran also alleges that medical attention was not given that day by the facility despite his request and complaints of left leg, abdominal, chest, and neck pain.  See September 9, 2008, VA stomach examination.  However, the VA opinions do not adequately address that issue.  

Under VA laws and regulations, when a Veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151  (West 2014); 38 C.F.R. §§ 3.358, 3.361 (2015).  The Veteran must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his upper and lower back, left knee, and stomach disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ must obtain VA treatment records, to include records from the VAMC in North Chicago, Illinois, dated from September 1997 to the present and any outstanding records from the VAMC in Phoenix, Arizona.

2.   After completing the foregoing development, the Veteran should be afforded VA spine, stomach, and joint examinations in connection with his claims for compensation under the provisions of 38 U.S.C.A. § 1151. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the VBMS and Virtual VA claims file, including the Veteran's relevant post-service medical records and lay assertions.

The examiner must respond to the following inquiries: 

(a) Is it at least as likely as not (i.e., 50 percent or more probable) that that the Veteran has any additional disabilities including upper and lower back disorders, left knee disorder, and stomach disorder, after he was assaulted on June 8, 2007, at the North Chicago VAMC?  To determine whether the Veteran has additional disability, the examiner should compare the Veteran's conditions before the June 8, 2007, assault to the Veteran's conditions after the June 8, 2007 assault.  

(b) If the Veteran has any additional disability, is it 
   
(i) at least as likely as not ((i.e., 50 percent or more probable) that any additional disability was caused by or became worse as the result of the assault that occurred on July 31, 2007, while the Veteran was hospitalized at the North Chicago VAMC.  In rendering this opinion, the examiner should specifically discuss whether the proximate cause of any additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or was the result of an event that could not reasonably have been foreseen or anticipated by a competent and prudent health care provider.  

(ii) at least as likely as not (i.e., 50 percent or more probable) that VA's failure to timely diagnose and properly treat the conditions proximately caused the continuance or natural progress of any disability?  In rendering this opinion, the examiner should specifically discuss whether the proximate cause of any additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.   The examiner must consider whether the Veteran suffered additional disability which likely would have been avoided if proper diagnosis and treatment had been rendered.  In other words, the examiner must address whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider by failing to diagnose and properly treat the Veteran's additional disabilities. 

In rendering these opinions, the VA examiner is asked to consider the Veteran's lay statements, the September and October 2008 VA examination reports, and VA treatment records from North Chicago VAMC prior to and following the June 8, 2007, assault.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




